Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending
Claims 1-3, 5-11, 13-18, 20-25 and 27-28 are rejected
Claims 4,12,19 and 26 are objected to.

Response to Arguments
Applicant’s arguments, see applicant reply , filed 10/12/2022, with respect to claim 1-28,  have been fully considered and are NOT persuasive. 
On Page 11 of remarks, Applicant argued the 3GPP Meeting Reference is non-enabling. Examiner respectfully disagrees. As the applicant correctly pointed out, prior art says should be enabled in release 17. Applicant erred in interpreting this as not enabled. 
Applicant's argument for fig. 10-13 of the current application is not persuasive because none of the details are actually claimed. Instead, Table 3 of the 3GPP NPL reference is very close to Fig. 9 of the current application. 
Finally, Applicant applied the wrong test. Applicant has not proved any of the Wand Factors for undue experimentation, which is the proper test for enablement. Based on the MPEP, prior art is presumed to be operable and enabling. In a 103 rejection, even a non-enabled reference could be prior art for all that it teaches.  
Here are some relevant portions of the MPEP, regarding enablement for prior art.

2121    Prior Art; General Level of Operability Required to Make a Prima Facie Case [R-08.2017]
I.    PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).
See also MPEP § 716.07.
II.    WHAT CONSTITUTES AN "ENABLING DISCLOSURE" DOES NOT DEPEND ON THE TYPE OF PRIOR ART THE DISCLOSURE IS CONTAINED IN
The level of disclosure required within a reference to make it an "enabling disclosure" is the same no matter what type of prior art is at issue. It does not matter whether the prior art reference is a U.S. patent, foreign patent, a printed publication or other. There is no basis in the statute (35 U.S.C. 102  or 103 ) for discriminating either in favor of or against prior art references on the basis of nationality. In re Moreton, 288 F.2d 708, 129 USPQ 227 (CCPA 1961).
III.    EFFICACY IS NOT A REQUIREMENT FOR PRIOR ART ENABLEMENT
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.
2121.01    Use of Prior Art in Rejections Where Operability is in Question [R-10.2019]
"In determining that quantum of prior art disclosure which is necessary to declare an applicant’s invention ‘not novel’ or ‘anticipated’ within section 102, the stated test is whether a reference contains an ‘enabling disclosure’... ." In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art.). A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
I.    35 U.S.C. 102 REJECTIONS AND ADDITION OF EVIDENCE SHOWING REFERENCE IS OPERABLE
It is possible to make a 35 U.S.C. 102  rejection even if the reference does not itself teach one of ordinary skill how to practice the invention, i.e., how to make the article disclosed or use the method disclosed. If the reference teaches every claimed element of the article or every claimed step of the method, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making the article or using the method. In re Donohue, 766 F.2d at 533, 226 USPQ at 621. See MPEP § 2131.01 for more information on 35 U.S.C. 102  rejections using secondary references to show that the primary reference contains an "enabling disclosure."
II.    35 U.S.C. 103 REJECTIONS AND USE OF INOPERATIVE PRIOR ART
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).

However, upon further consideration, a new ground of rejection is made in view of Kundu et al. (US-PG-PUB 2019/0239216 A1). 
Applicant’s arguments, see page 12, filed 10/12/2022, with respect to claim 4 have been fully considered and are persuasive.  The 103 rejection of claim 4,12,19 and 26 has been withdrawn. 
Applicant’s arguments, see page 14, filed 10/12/2022, with respect to the rejection(s) of claim(s)  7 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the aforementioned 3GPP reference.
The objection of claim 3 and 11 has been withdrawn in light of applicant amendment of claim 3 and 11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9,10,16,17,22,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Tian  (US-PG-PUB 2019/0349121 A1) and in view of Kundu et al. (US-PG-PUB 2019/0239216 A1). 
The application is about SB-CSI reporting and is shown in fig. 7
    PNG
    media_image1.png
    707
    1004
    media_image1.png
    Greyscale



The primary reference Tian is about CSI feedback and is shown in fig. 6

    PNG
    media_image2.png
    450
    338
    media_image2.png
    Greyscale

The secondary reference Kundu et al. is about multiplexing of uplink control channel and is shown in fig.  3(b)
    PNG
    media_image3.png
    484
    642
    media_image3.png
    Greyscale

For claim 1. Tian teaches a method for wireless communication by a user equipment (UE) (Tian fig.1 a Ue 115 which works according to a method see also [0041]), comprising:
receiving a physical downlink shared channel (PDSCH) transmission from a base station(Tian [0044] Ue receiving downlink signals from gnb see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);
transmitting either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission to the base station (looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH;  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted);  in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),
determining whether to transmit a channel state information (CSI) report to the base station based on whether the ACK transmission is transmitted to the base station or whether the NACK transmission is transmitted to the base station ( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station; based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band CSI. However, Kundu from a similar field of endeavor teaches  sub-band CSI(Kundu [0071] and [0088] sub-band CSI in combination of reception of PDSCH and transmission of HARQ see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).
 
For claim 2. The combination of Tian and Kundu teaches all the limitations of parent claim 1, Tian does not teach 
transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However, Kundu from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(Kundu [0071] sub-band CSI in combination of reception of PDSCH and transmission of HARQ see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim  9.Tian teaches  a user equipment (UE) for wireless communication in a wireless communication network(Tian fig.1 a Ue 115 which works according to a method see also [0041]), comprising: a wireless transceiver(Tian fig. 8, 801 a wireless radio i.e. transceiver); a memory (Tian fig. 8, 282 memory); and a processor(Tian fig. 8 280 processor) ,communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory(Tian fig. 8 processor 280  communicatively couple to transceiver 801 and memory 282) are configured to: receive a physical downlink shared channel (PDSCH) transmission from a base station((Tian [0044] Ue receiving downlink signals from gnb see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);, transmit either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission to the base station(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),and determine whether to transmit a channel state information  report to the base station based on whether the ACK transmission is transmitted to the base station or whether the NACK transmission is transmitted to the base station( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI). However, Kundu from a similar field of endeavor teaches sub-band (SB) (SB-CSI(Kundu [0071] and [0088] sub-band CSI in combination of reception of PDSCH and transmission of HARQ see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim 10. The combination of Tian and Kundu teaches all the limitations of parent claim 9, Tian does not teach 
transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However, Kundu  from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(Kundu [0071] sub-band CSI in combination of reception of PDSCH and transmission of HARQ which can either be a NACK not able to decode or ack i.e. able to decode).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim 16. Tian teaches a  method for wireless communication by a network entity(Tian fig.1 a wireless network having Ue and base station which works according to a method see also [0041]), comprising: transmitting a physical downlink shared channel (PDSCH) transmission to a user equipment (UE) (Tian [0044] gnb transmitting downlink signals i.e. PDSCH signals  to Ue see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);
receiving either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission from the UE(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),and
receiving a channel state information report from the UE based on whether the ACK transmission is transmitted by the UE or the NACK transmission is transmitted by the UE( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI)
However, Kundu from a similar field of endeavor teaches sub-band (SB) (SB-CSI) (Kundu [0071] and [0088] sub-band CSI in combination of reception of PDSCH and transmission of HARQ see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).
 
For claim 17 The combination of Tian and Kundu teaches all the limitations of parent claim 16, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However, Kundu from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(Kundu [0071] sub-band CSI in combination of reception of PDSCH and transmission of HARQ which can either be a NACK not able to decode or ack i.e. able to decode see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim 22. Tian teaches a base station for wireless communication in a wireless communication network (Tian fig. 7 a base station), comprising:
a wireless transceiver(Tian fig. 7 701 a wireless radio);
a memory(Tian fig.7, 242 a memory); and
a processor communicatively coupled to the wireless transceiver and the memory(Tian fig. 7 processor 240 communicatively coupled to memory 242 and transceiver 701), wherein the processor and the memory are configured to: 
transmit a physical downlink shared channel (PDSCH) transmission to a user equipment (UE) (Tian [0044] gnb transmitting downlink signals i.e. PDSCH signals to Ue see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),
receive either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission from the UE(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae), and
receive a channel state information report from the UE based on whether the ACK transmission is transmitted by the UE or the NACK transmission is transmitted by the UE( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI)
However, Kundu  from a similar field of endeavor teaches sub-band (SB) (SB-CSI) (Kundu [0071] and [0088] sub-band CSI in combination of reception of PDSCH and transmission of HARQ see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim  23. The combination of Tian and Kundu teaches all the limitations of parent claim 16, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However, Kundu from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(Kundu [0071] sub-band CSI in combination of reception of PDSCH and transmission of HARQ which can either be a NACK not able to decode or ack i.e. able to decode see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

For claim  24. The combination of Tian and Kundu teaches all the limitations of parent claim 22, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However, Kundu from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(Kundu [0071] sub-band CSI in combination of reception of PDSCH and transmission of HARQ which can either be a NACK not able to decode or ack i.e. able to decode see also [0027]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Kundu and the teaching of Tian to send sub-band csi in response to reception of PDSCH. Because Kundu teaches a method of improving wireless connectivity by providing fast and reliable services, thus providing for efficient spectrum utilization (Kundu [0003]).

Claims 3, 6, 7, 14, 11,12,18,25 are rejected under 35 U.S.C. 103 as being unpatentable over Tian  (US-PG-PUB 2019/0349121 A1) and in view of Kundu et al. (US-PG-PUB 2019/0239216 A1) and in view of in view CSI feedback enhancements”, Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP.
For claim 3. The combination of Tian and Kundu teaches all the limitations of parent claim 1, The combination of Tian and Kundu does not teach receiving downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission; configuring the reception of the DCI for receiving the PDSCH transmission; and measuring a second MCS value associated with the received PDSCH transmission.
However, 3GPP from a similar filed of endeavor teaches receiving downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
configuring the reception of the DCI for receiving the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined); and
measuring a second MCS value associated with the received PDSCH transmission (3GPP page1, last paragraph and page  2 1st paragraph feedback from A-CSI based on reception of PDSCH being used to adjust MCS) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Tian and Kundu  to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).
For claim 6. The combination of Tian and Kundu teaches all the limitations of parent claim 1, The combination of Tian and Kundu does not teach:
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station.
However, 3GPP from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station (Page 3, section 3 enhanced Sub- CSI) , or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station (this limitation is not treated due to the “OR” condition).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Tian and Kundu  to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).
For claims 7 and 14. The combination of Tian and Kundu teaches all the limitations of parent claims 1 and 11, 
The combination of Tian and Kundu does not teach  wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station.
However, Miao from a similar field of endeavor teaches wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station (3GPP, page 3, section 3, gNB).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Tian and Kundu  to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

For claim 11. The combination of Tian and Kundu teaches all the limitations of parent claim 9, The combination of Tian and Kundu does not teach receive downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;  configure the reception of the DCI for receiving the PDSCH transmission; and measuring a second MCS value associated with the received PDSCH transmission.
However, 3GPP from a similar filed of endeavor teaches receiving downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
configuring the reception of the DCI for receiving the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined); and
measuring a second MCS value associated with the received PDSCH transmission (3GPP page1, last paragraph and page  2 1st paragraph feedback from A-CSI based on reception of PDSCH being used to adjust MCS) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined  teaching of Tian and Kundu to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

For claim  18. The combination of Tian and Kundu teaches all the limitations of parent claim 16, The combination of Tian and Kundu does not teach
transmitting  downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
However, 3GPP from a similar filed of endeavor teaches transmitting  downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined  teaching of Tian and Kundu to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

For claim  25. The combination of Tian and Kundu teaches all the limitations of parent claim 22, The combination of Tian and Kundu does not teach
transmitting  downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
However, 3GPP from a similar filed of endeavor teaches transmitting  downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching combined teaching  of Tian and Kundu to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

Claims 5, 6, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tian  (US-PG-PUB 2019/0349121 A1) in view of Kundu et al. (US-PG-PUB 2019/0239216 A1) and Lee (WO 2018/064313 A1). 

For claim  5. The combination of Tian and Kundu  teaches all the limitations of parent claim 1, The combination of Tian and Kundu  does not teach 
transmitting the SB-CSI report to the base station when the ACK transmission is transmitted to the base station, and
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station.
However, Lee  from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the ACK transmission is transmitted to the base station(Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi)  and
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station(Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi ).
Thus, it would have been obvious to a person of ordinary skills at the time of the  invention to combine the teaching of Lee and the combined teaching of Tian and Kundu to transmit sb-csi to base station when ack or nack is sent to base station. Because Lee teaches a method for improving low latency communication capability for URLLC thus proving efficient spectrum utilization (Lee [0003]).

For claim 6. The combination of Tian and Kundu teaches all the limitations of parent claim 1, The combination of Tian and Kundu does not teach:
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station (this limitation is not treated due to the “OR” condition).

However, Lee from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station (Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi) , or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station.
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Lee and the combined teaching of Tian and Kundu to transmit sb-csi to base station when ack or nack is sent to base station. Because Lee teaches a method for improving low latency communication capability for URLLC thus proving efficient spectrum utilization (Lee [0003]).

For claim 27. The combination of Tian and Kundu teaches all the limitations of parent claim 22, The combination of Tian and Kundu does not teach further comprising:
receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE
However, Lee from a similar field of endeavor teaches receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE (Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi),  and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE (Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi) ,
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Lee and the combined teaching of Tian and Kundu to transmit sb-csi to base station when ack or nack is sent to base station. Because Lee teaches a method for improving low latency communication capability for URLLC thus proving efficient spectrum utilization (Lee [0003]).


Claims 8, 28 are rejected under 35 U.S.C. 103 as being unpatentable over (US-PG-PUB 2019/0349121 A1) in view of Kundu et al. (US-PG-PUB 2019/0239216 A1) and in view of Maattanen et al. (US-PG-PUB 2015/0016288 A1). 

For claim  8. The combination of Tian and Kundu teaches all the limitations of parent claim 1, 
The combination of Tian and Kundu does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However, Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and Kundu to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

For claim  28. The combination of Tian and Kundu teaches all the limitations of parent claim 22,  
The combination of Tian and Kundu does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However, Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and Kundu  to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

Claims  13,20  are rejected under 35 U.S.C. 103 as being unpatentable over Tian  (US-PG-PUB 2019/0349121 A1) in view of Kundu et al. (US-PG-PUB 2019/0239216 A1) in view of in view CSI feedback enhancements”, Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP  and in view of Lee (WO/2018/064313). 

For claim  13. The combination of Tian, Kundu and 3GPP  teaches all the limitations of parent claim 11, The combination of Tian, Kundu and 3GPP  does not teach
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting  the SB-CSI report to the base station when the ACK transmission is transmitted to the base station.
However, Lee from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station(Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi ) or 
abstaining from transmitting  the SB-CSI report to the base station when the ACK transmission is transmitted to the base station.
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Lee and the combined teaching of Tian and Kundu to transmit sb-csi to base station when ack or nack is sent to base station. Because Lee teaches a method for improving low latency communication capability for URLLC thus proving efficient spectrum utilization (Lee [0003]).

For claim  20. The combination of Tian, Kundu and 3GPP  teaches all the limitations of parent claim 18, The combination of Tian, Kundu and 3GPP   does not teach further comprising:
receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE
However, 3GPP from a similar field of endeavor teaches receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE (Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi ).
and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE (Lee [0185] ack or nack being transmitted in combination with sb CQI i.e. sb-csi ).
Thus, it would have been obvious to a person of ordinary skills at the time of invention to combine the teaching of Lee and the combined teaching of Tian and Kundu to transmit sb-csi to base station when ack or nack is sent to base station. Because Lee teaches a method for improving low latency communication capability for URLLC thus proving efficient spectrum utilization (Lee [0003]).

Claims  15,21   are rejected under 35 U.S.C. 103 as being unpatentable over Tian  (US-PG-PUB 2019/0349121 A1) in view of Kundu et al. (US-PG-PUB 2019/0239216 A1) in view of CSI feedback enhancements”, Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP  and in view of Maattanen et al. (US-PG-PUB 2015/0016288 A1). 

For claim  15. The combination of Tian, Kundu and 3GPP  teaches all the limitations of parent claim 11, 
The combination of Tian, Kundu and 3GPP  does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However, Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian, Kundu and 3GPP to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

For claim  21. The combination of Tian, Kundu and 3GPP  teaches all the limitations of parent claim 18, 
The combination of Tian, Kundu and 3GPP  does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However, Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian,  Kundu and 3GPP  to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tian (US-PG-PUB 2019/0349121 A1) a in view of in view CSI feedback enhancements”, Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP.
Since the Examiner disagrees with the Applicant’s arguments for claim 1, e.g. the enablement issue, the 103 rejection from the previous non-final is maintained to preserve the Office’s position. 
As to claim 1. Tian teaches a method for wireless communication by a user equipment
(UE) (Tian fig.1 a Ve 115 which works according to a method see also [0041)), comprising: receiving a physical downlink shared channel (PDSCH) transmission from a base station (Tian [0044] Ue receiving downlink signals from gnb see also [0043] downlink signal i.e. PDSCH being transmitted via antennae); transmitting either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission to the base station (looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ve to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when  there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH; based on this Tian teaches fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [OO66][0067] a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae), determining whether to transmit a channel state information (CSI) report to the base station based on whether the ACK transmission is transmitted to the base station or whether the NACK transmission is transmitted to the base station ( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station; based on this Tian fig. 4 step 604 see [0068] an action being triqqered in response to sending the NACK to the base station in order to improve transmission success rate by sending a CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band CSI. However, 3GPP from a similar field of endeavor teaches sub-band CSI (3GPP page 4 first paragraph Proposal 3: sub-band CSI report mode should be enabled in rel. 17 see also fig. 1 paqe 3 A-CSI report based on PDSCH reception to be replaced by SB-CSI in rel. 17 as a proposal). Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (8GPP introduction).
Allowable Subject Matter
Claims 4,12,19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US-PG-PUB 2020/0235797 A1) method and apparatus for performing CSI reporting on basis of sub-band group.
Alfahran (WO 2021/163162 A1) method and apparatus for reliable channel state information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412               

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412